                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KELVIN L. THOMAS,

                   Petitioner,                              8:18CV531

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
STATE OF NEBRASKA, SCOTT
FRAKES, Director, Nebraska
Correctional Services; and MICHELL
CAPPS, Warden, Nebraska State
Penitentiary;

                   Respondents.

       This matter is before the court on its own motion. Petitioner filed a Petition
for Writ of Habeas Corpus (filing no. 1) on November 8, 2018. However,
Petitioner failed to include the $5.00 filing fee. Petitioner has the choice of either
submitting the $5.00 fee to the clerk’s office or submitting a request to proceed in
forma pauperis. If Petitioner chooses to do the latter, the enclosed pauper’s forms
should be completed and returned to this court. Failure to take either action within
30 days will result in the court dismissing this case without further notice to
Petitioner.

      IT IS THEREFORE ORDERED that:

      1.      Petitioner is directed to submit the $5.00 fee to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

    2.    The clerk of the court is directed to send to Petitioner the Form
AO240 (“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: December 10, 2018: Check for
MIFP or payment.

      Dated this 8th day of November, 2018.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge




                                      2
